DETAILED ACTION
This Office action is in response to the Amendment filed on 12/16/2021.
Claims 1-21 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 and 11/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 12/16/2021 have been fully considered but they are not persuasive. 
One pages 8-10, Applicant appears to argue that Ribordy fails to disclose “switching protocols based upon at least one channel condition”.

This argument is unpersuasive because Ribordy discloses the claimed feature ““switching between first and second QKD protocols based upon at least one channel condition” in para 0026 “wherein Emitter and Receiver are adapted to receive customization parameters and customization parameter respectively, wherein the QKD system is adapted to support at least two protocols P1 and P2, wherein the QKD system is adapted to switch from a first protocol P1 to a second protocol P2” and in para 0053 “the customization parameters define that the protocol used for the said qubit is BB84 or SARG”.

In other words, Ribordy discloses first of all, Emitter 100 is adapted to receive customization parameters 160 and second, the Emitter 100 is adapted to apply the receiving customization parameters 160 (which define that the protocol used for the said qubit is BB84 or SARG) to switch from a first protocol P1 to a second protocol P2. 
Please note that the claimed feature “at least one channel condition” can be given broadest reasonable interpretation (BRI) as parameters as taught by Ribordy.
Therefore, Ribordy discloses the claimed limitation “switching between first and second QKD protocols based upon at least one channel condition”. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., at least one channel condition as a link distance, and/or varying weather and atmospheric conditions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For at least the above reasons, the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ribordy (US Patent Application Publication No. 2020/0153619 A1) listed in IDS 05/11/2021 hereinafter Ribordy.

Regarding Claims 1, 8, and 15, Ribordy discloses a quantum communications system (Fig. 1) comprising: 
a communications system (Fig. 1, para 0040, service channel 400); and 
a quantum key distribution (QKD) system (Fig. 1, para 0040, QKD system) operable with the communications system (para 0040) and comprising 
a transmitter node (Fig. 1, emitter 100), 
a receiver node (Fig. 1, receiver 200), and 
a quantum communications channel coupling the transmitter node and receiver node (Fig. 1, para 0040, quantum channel 500); 
the transmitter node configured to transmit to the receiver node a bit stream of optical pulses (Fig. 1, para 0040, a stream of qubits 520)  and switching between first and second QKD protocols based upon at least one channel condition (para 0026, 0042, and 0053, switch from a first protocol P1 to a second protocol P2 based on parameters 160).



Regarding Claims 3, 10, and 17, Ribordy discloses the quantum communications system of claim 2 wherein the transmitter node comprises a channel monitoring device (Fig. 1, QKD controller 110) configured to monitor the at least one channel condition and operate the switch responsive thereto (para 0042).

Regarding Claims 4, 11, and 18, Ribordy discloses the quantum communications system of claim 1 wherein the transmitter node comprises a continuous-variable QKD (CV-QKD) protocol device (Fig. 1, controller 111) for generating the first QKD protocol, and a discrete-variable QKD (DV-QKD) protocol device (Fig. 1, controller 112)  for generating the second QKD protocol (para 0042).

Regarding Claims 5, 12, and 19, Ribordy discloses the quantum communications system of claim 1 wherein the quantum communications channel comprises a free-space optical (FSO) communications channel (para 0040).

Regarding Claims 6, 13, and 20, Ribordy discloses the quantum communications system of claim 5, wherein the at least one channel condition comprises a link distance for the FSO optical communications channel (Fig, 2, para 0005 and 0040).

Allowable Subject Matter
Claims 7, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156.  The examiner can normally be reached on M-F: 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/BAOTRAN N TO/           Primary Examiner, Art Unit 2435